Citation Nr: 0110615	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service duty between 1995 and 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

A preliminary review of the claims folder shows that the RO 
denied the veteran's claim for service connection for a low 
back strain in 1998, and that the only basis for the denial 
was that the claim was not well-grounded.  

It is observed that in reaching its decision, the RO noted 
that the veteran had been treated for a lumbar strain while 
in service in 1997, but that it resolved prior to his 
separation.  However, the RO noted that the report of the 
medical examination for separation was not available at the 
time of the decision.   

In this regard, it should be noted that there has been a 
significant change in the law since the RO issue its decision 
in this case.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
More significantly, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the 
changes in the law enacted by the VCAA appear to be more 
favorable to the veteran, the RO must readjudicate this claim 
on the merits.    

VCAA in pertinent part provides that that the Secretary has a 
duty to make reasonable efforts in obtaining relevant 
government records, and that efforts to obtain such records 
must continue until either, the records are obtained; or it 
becomes reasonably certain that such records do not exist, or 
that further efforts to obtain them would be futile.  

As indicated earlier, when the claim was decided, the RO 
indicated that the report of the veteran's separation medical 
examination was unavailable, but no explanation was provided 
as to why it was not available.  In is unclear, however, 
whether or not the RO made reasonable attempts to obtain the 
report of the medical examination that was conducted prior to 
the veteran's discharge from military service, and if any 
attempts were made, what steps were taken to locate the 
report, and/or whether the report do not exist.

The Board has reviewed the claims file and identified the 
assistance noted above that must be rendered to comply with 
the VCAA.  However, it is the RO's ultimate responsibility to 
ensure that any other appropriate or necessary development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appropriate 
depository of the veteran's military 
records in attempt to locate the report of 
the medical examination that was conducted 
for the purpose of the veteran's 
separation from service.  Any leads should 
be followed, and all efforts to locate the 
report including all the official 
responses to any inquiries from the RO 
must be documented.

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for his back disorder since his 
military service which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  If private 
treatment is reported and those records 
are not obtained, the veteran should be 
informed and afforded an opportunity to 
obtain the records.  The RO should obtain 
all records of any reported VA treatment.  
All the records obtained should be made 
part of the claims folder.

3.  The RO must then readjudicate the 
veteran's claim of service connection for 
a back disorder on the merits.  The RO 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




